Order entered February 24, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00151-CV

                            G. C. BUILDINGS, INC., Appellant

                                             V.

                          RGS CONTRACTORS, INC., Appellee

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. 03-04559-J

                                         ORDER
        We GRANT appellee’s February 20, 2014 unopposed motion for extension of time to

file amended and/or supplemental brief and ORDER the brief be filed no later than February 28,

2014.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE